Title: To James Madison from James Monroe, 29 August 1823
From: Monroe, James
To: Madison, James


        
          
            Dear sir
            Oak hill, Augt 29. 1823
          
          We came here on thursday last, with intention to proceed on to Albemarle, on Monday next, but such is the state of Mrs. Monroe’s health, that I do not know that it will be possible for her to undertake the journey. The trip here has derangd her whole system, & particularly her nervous system, & head. If she cannot accompany me, I must take her back to Washington, which will be decided in a day or two.
          I send you a reply to the questions stated in your last, without however, compromitting you, your letter remaining with. The information respecting the vote, I have not as yet been able to obtain from the Secry, but will soon. I am told, that it was 9. for & 5. against the nomination. Very respectfully and sincerely your friend
          
            James Monroe
          
        
        
          [Enclosure]Memorandum for the Secretary of War.
          
            Adj. Gnl. office 22d. Augt. 1823
          
          It has been the practice of the War Department to issue Commissions, under the Presidents signature, to all Officers of the Army whose appointments require the sanction of the Senate.
          When an appointment is made during the recess of the Senate, it is customary for the Secretary of War to sign a letter of appointment, which remains in force till the close of the next session of the Senate, & no longer, unless the appointment has in the mean time been confirmed by that body.
          Where a nomination is made to the Senate & confirmed previous to the individual’s being notified of his appointment, it is customary for the Secretary of War to issue a letter of appointment specifying that the appointment is made “by the President by & with the advice & consent of the Senate.” This would seem to have all the force of a regular Commission, though it is usual to substitute for it one on parchment under the President’s signature. In these cases there appears to be no distinction between the Officers of high & low grades, nor between commissions in the line & brevets.
          
          Staff appointments which confer no additional rank & which do not require the sanction of the Senate, such as Asst. Qr. Masters and Asst. Commissaries of Subsistence, are made by letters from the War Department & no formal Commission’s are issued. Respectfully submitted
          
            E. Kirby
            A.D. Camp
          
        
      